Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
Claims 1-96 are cancelled. 
Claims 97-122 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 112
Claims 101-108, and 117-118 recites the limitation "the T-cell" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is needed whether “the T-cell” is referring to the “a T-cell” of claim 1 prior to, or after, contacting said T-cell with a PKC- θ inhibitor and a PD-1 antagonist. The claims do not clarify if the state of “the T-cell” is a result of the drugs being administered, or if this was the patient population selected to administer the drugs to.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 97-103, 109-117, and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (WO 2016100882 A1), and further in view of Rao et al (WO 2017132728 A1).
Cao et al teaches a method of using a combination comprising an immunomodulator and a second therapeutic agent for use in treating a cancer in a subject, wherein the inhibitor of an immune checkpoint molecule is PD-1, and the second therapeutic is PKC inhibitor [Line 3, pg. 189]. Cao et al further teaches the immunomodulator Nivolumab, Pembrolizumab, or MSB0010718C is used in combination with a PKC inhibitor [Line 2, pg. 200]. Cao et al further teaches PD-1 blockade can be combined with other forms of immunotherapy such as bispecific antibody therapy, which provides for enhanced presentation of tumor antigens [Line 27, pg. 74].  Cao et al further teaches the cancer microenvironment can have increased IFN- γ and/or CD8 expression [Line 20, pg. 36]. Cao et al further teaches dysregulation between PD-1 and PD-L1 can lead to dysfunctions such as: decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by cancerous cells [Line 30, pg. 2-3]. Cao et al further teaches to reverse the immune suppression by inhibiting the local interaction of PD-1 with PD-L1 or PD-L2 [Line 3, pg. 3]. Cao et al further teaches a decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by the cancerous cells [Line 11, pg. 157]. Cao et al further teaches increased number of tumor-infiltrating T lymphocytes (TILs) in a subject [Line 4, pg. 157]. Cao et al further teaches the use of immune checkpoint inhibitor in combination with PKC inhibitor to treat melanoma [Line 13, pg. 18]. 
Cao et al does not teach the T-cell has a mesenchymal phenotype, T-cell with aberrant expression of nuclear PKC- θ, or the treatment of lung cancer, metastatic melanoma, and metastatic lung cancer.
Rao et al teaches PKC- θ has been shown to play a role in the induction of epithelial to mesenchymal cell transition (EMT) and formation of breast cancer stem cells (CSCs) [Line 5, .
Claim Rejections - 35 USC § 103
Claims 97-99, 106-117, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (WO 2016100882 A1), and further in view of White et al (US 20160244521 A1).
	Teachings of Cao et al are discussed above. 
Cao et al does not teach increased activation of CD8+ T-cells, T-cells exhibits exhaustion, elevated expression of PD-1 by T-cells, and T-cells that are associated with a T-cell dysfunction. However, these deficiencies are made up in the teachings of White et al (US 20160244521 A1).
White et al (US 20160244521 A1) teaches that PD-1 may provide for increased levels of T-cell activation [0354]. White et al further teaches that exhausted T-cell express high levels of co-inhibitory receptor PD-1 [0412].  White et al further teaches cancer patients with CD8+ T-cells population positive for PD-1 [0544]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29  of U.S. Patent No. 10487115 in view of Cao et al (WO 2016100882 A1).
 Rao et al claims proteinaceous molecules and their use in conditions associated with PKC- θ overexpression, such as cancer [Abstract]. Rao et al further teaches the invention discloses proteinaceous molecules and their use in altering at least one of (i) formation; (ii) proliferation; (iii) maintenance; (iv) epithelial to mesenchymal cell transition; or (v) mesenchymal to epithelial cell transition of a PKC- θ overexpressing cell [Abstract]. Rao et al further teaches PKC- θ inhibitors to increase the immunogenicity of patient tumor cells such as transfection with cytokines including interleukin 2, interleukin 4 or granulocyte-macrophage colony stimulating factor; approaches to decrease T-cell anergy [0162]. Rao et al further teaches method of inhibiting or reducing the nuclear translocation of PKC- θ in a PKC- θ overexpressing cell [0173]. 
Rao et al does not teach a method of using a PKC- θ in combination with PD-1 inhibitors. However, these deficiencies are made up in the teachings of Cao et al (WO 2016100882 A1).
Cao et al teaches a method of using a combination comprising an immunomodulator and a second therapeutic agent for use in treating a cancer in a subject, wherein the inhibitor of an immune checkpoint molecule is PD-1, and the second therapeutic is PKC inhibitor [Line 3, pg. 189]. Cao et al further teaches the immunomodulator Nivolumab, Pembrolizumab, or MSB0010718C is used in combination with a PKC inhibitor [Line 2, pg. 200]. Cao et al further teaches PD-1 blockade can be combined with other forms of immunotherapy such as bispecific antibody therapy, which provides for enhanced presentation of tumor antigens [Line 27, pg. 74].  Cao et al further teaches the cancer microenvironment can have increased IFN- γ and/or CD8 expression [Line 20, pg. 36]. Cao et al further teaches dysregulation between PD-1 and PD-L1 can lead to dysfunctions such as: decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by cancerous cells [Line 30, pg. 2-3]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            
/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642